Exhibit 10.39

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.

Performance-Based Restricted Stock Unit Award Agreement

Performance-Based Vesting – Relative TSR

THIS AGREEMENT is made as of [            ] (the “Grant Date”), by and between
Allscripts Healthcare Solutions, Inc., a Delaware corporation (“Company”), and
[            ] (the “Participant”).

WHEREAS, the Participant is expected to perform valuable services for the
Company and the Company considers it desirable and in its best interests that
the Participant be given a proprietary interest in the Company and an incentive
to advance the interests of the Company by possessing units that are settled in
shares of the Company’s Common Stock, $.01 par value per share (the “Common
Stock”), in accordance with the Company’s 2011 Stock Incentive Plan (the
“Plan”).

NOW THEREFORE, in consideration of the foregoing premises, it is agreed by and
between the parties as follows:

 

1. Grant of Performance-Based Restricted Stock Units.

 

  (a) Grant. Subject to the terms and conditions set forth in this Agreement and
the Plan, the Company hereby grants to the Participant a target award of
[            ] performance-based restricted stock units (the “Performance-Based
Restricted Stock Unit Award”), which shall vest and become unrestricted in
accordance with Section 2 hereof.

 

  (b) Transferability. Performance-based restricted stock units subject to the
Performance-Based Restricted Stock Unit Award and not then vested and
unrestricted may not be sold, transferred, pledged, assigned, alienated,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, alienate, hypothecate or
encumber, or otherwise dispose of such performance-based restricted stock units,
the Performance-Based Restricted Stock Unit Award shall immediately become null
and void.

 

2. Vesting.

 

  (a) Performance-Based Vesting. Subject to this Section 2, the
Performance-Based Restricted Stock Unit Award shall vest and become unrestricted
in accordance with Exhibit A hereto.

 

  (b)

Accelerated Vesting for Termination following a Change in Control. In the event
of a Change in Control (as defined in the Plan), (i) all unearned
performance-based restricted stock units subject to the Performance-Based
Restricted Stock Unit Award shall be deemed to be earned based on relative TSR
(as such term is



--------------------------------------------------------------------------------

  defined in Exhibit A hereto), the number of which shall be determined based on
the market price of the Company’s Common Stock being the closing price on the
date of the consummation of the Change in Control and the market price of the
Company’s Comparison Group (as such term is defined in Exhibit A hereto) being
an average of the closing prices for the 30-day period ending five business days
prior to such consummation, and (ii) all such earned performance-based
restricted stock units subject to the Performance-Based Restricted Stock Unit
Award shall remain unvested and shall continue to vest in accordance with their
original vesting schedule. If the Participant‘s employment with such successor
company (or a subsidiary thereof) is terminated within 24 months following such
Change in Control (or within six months prior thereto in connection with the
Change in Control) without Cause by the Company or the successor company or by
the Participant for Good Reason, all earned and unvested performance-based
restricted stock units subject to the Performance-Based Restricted Stock Unit
Award outstanding as of the date of such termination of employment (or as of the
date of the Change in Control if termination occurred prior to and in connection
with the Change in Control) shall vest and be distributed.

 

  (c) Settlement of Performance-Based Restricted Stock Units. Upon the date
performance-based restricted stock units subject to this Agreement become vested
and unrestricted, one share of Common Stock shall be issuable for each
performance-based restricted stock unit that vests on such date, subject to the
terms and conditions of the Plan and this Agreement. Thereafter, the Company
will transfer such shares of Common Stock to the Participant upon satisfaction
of any required tax withholding obligations.

 

  (d) Other Defined Terms.

Cause. “Cause” shall mean (i) the willful or grossly negligent failure by the
Participant to perform his or her duties and obligations in any material
respect, other than any such failure resulting from the disability of the
Participant, (ii) the Participant’s conviction of a crime or offense involving
the property of the Company, or any crime or offense constituting a felony or
involving fraud or moral turpitude; (iii) the Participant’s violation of any
law, which violation is materially and demonstrably injurious to the operations
or reputation of the Company; or (iv) the Participant’s material violation of
any generally recognized policy of the Company; provided, however, that if the
term “Cause” is defined in an employment agreement between the Company and the
Participant, the definition in the employment agreement shall apply for purpose
of this Agreement.

Good Reason. “Good Reason” shall mean (i) any significant diminution in the
Participant’s responsibilities from and after the date of the Change in Control,
(ii) any material reduction in the annual salary or target incentive cash
compensation of the Participant from and after the date of the Change in Control
or (iii) any requirement after the date of the Change in Control (or prior
thereto in connection with the Change in Control) to relocate to a location that
is more than

 

2



--------------------------------------------------------------------------------

fifty (50) miles from the principal work location of the Participant; provided,
however, that the occurrence of any such condition shall not constitute Good
Reason unless the Participant provides written notice to the Company of the
existence of such condition not later than 90 days after the initial existence
of such condition, and the Company shall have failed to remedy such condition
within 30 days after receipt of such notice.

 

3. No Rights as Stockholder; Dividend Equivalents. The Participant shall not
have any rights of a stockholder of the Company with respect to any shares of
Common Stock issuable upon the vesting of performance-based restricted stock
units subject to this Agreement (including the right to vote and to receive
dividends and other distributions paid with respect to shares of Common Stock),
unless and until, and only to the extent, the Performance-Based Restricted Stock
Unit Award is settled by the issuance of such shares of Common Stock to the
Participant. Notwithstanding the foregoing, at such time as the restrictions
lapse, an amount equal to any cash dividends that would have been payable to the
Participant if the shares of Common Stock underlying the performance-based
restricted stock units subject to this Agreement had been issued to the
Participant during the restriction period shall be paid in cash to the
Participant with respect to the actual number of performance-based restricted
stock units that have vested. This Section 3 will not apply with respect to
record dates for dividends occurring prior to the Grant Date or after the
restriction period has lapsed.

 

4. Termination of Employment.

 

  (a) Subject to Section 2 and Sections 4(b) and 4(c), if the Participant’s
employment with the Company (or an affiliate of the Company if such affiliate is
the Participant’s employer) is terminated other than due to death and other than
by the Company due to the Disability (as defined below) of the Participant, the
performance-based restricted stock units subject to the Performance-Based
Restricted Stock Unit Award which are unearned as of the date of termination
shall be forfeited by the Participant and such performance-based restricted
stock units shall be cancelled by the Company.

 

  (b) Subject to Section 2 and Section 4(c), if the Participant’s employment
with the Company (or an affiliate of the Company if such affiliate is the
Participant’s employer) is terminated due to the death or Disability of the
Participant, the performance-based restricted stock units subject to the
Performance-Based Restricted Stock Unit Award which are unearned as of the date
of termination shall be deemed to be earned at 100% of target level and the
number of performance-based restricted stock units so earned shall vest and be
distributed.

 

  (c) If, on the date the Participant’s employment terminates, there is a
written employment agreement in place between the Participant and the Company
(or between the Participant and an affiliate of the Company if such affiliate is
the Participant’s employer), then, in the event of a conflict, the terms of such
written employment agreement regarding vesting upon termination shall prevail
over the terms of this Agreement (it being understood that any accelerated
vesting shall be subject to the satisfaction of the performance conditions as
described herein and be based on the level achieved hereunder).

 

3



--------------------------------------------------------------------------------

  (d) “Disability” shall mean the Participant’s being “disabled” as defined in
Treas. Reg. §1.409A-3(i)(4)(i).

 

5. Adjustment in Event of Happening of Condition.

In the event that there is any change in the number of issued shares of Common
Stock of the Company without new consideration to the Company (such as by stock
dividends or stock split-ups), then the number of unvested performance-based
restricted stock units subject to this Performance-Based Restricted Stock Unit
Award shall be adjusted in proportion to such change in issued shares.

If the outstanding shares of Common Stock of the Company shall be combined, or
be changed into another kind of stock of the Company or into equity securities
of another corporation, whether through recapitalization, reorganization, sale,
merger, consolidation, etc., the Company shall cause adequate provision to be
made whereby the unvested performance-based restricted stock units subject to
this Agreement shall be adjusted equitably so that the securities received upon
vesting shall be the same as if the vesting had occurred immediately prior to
such recapitalization, reorganization, sale, merger, consolidation, etc.

Notwithstanding the foregoing, in the event of a sale of the Company through a
merger, consolidation or sale of all or substantially all of its assets where
all or part of the consideration is stock, cash or other securities or property
(a “Transaction”), the Performance-Based Restricted Stock Unit Award shall be
assumed or an award of equivalent value shall be substituted by the successor
corporation or a parent or subsidiary of the successor corporation in an
economically equivalent manner. In the event that the successor corporation
refuses or is unable to assume or substitute for the Performance-Based
Restricted Stock Unit Award in an economically equivalent manner, then
simultaneously with the consummation of the Transaction, the Participant shall
fully vest in the Performance-Based Restricted Stock Unit Award at the level
deemed to be earned in accordance with Section 2(b) of this Agreement and such
number of performance-based restricted stock units subject to the
Performance-Based Restricted Stock Unit Award shall become unrestricted. For the
purposes of this Section 5, the Performance-Based Restricted Stock Unit Award
shall be considered assumed in an economically equivalent manner only if,
following the Transaction, the Performance-Based Restricted Stock Unit Award
confers the right to receive, for each performance-based restricted stock unit
subject to the Performance-Based Restricted Stock Unit Award and unvested
immediately prior to the Transaction, publicly traded shares of common stock of
the successor company substantially equal in fair market value to the per share
consideration received by holders of shares of Common Stock in the Transaction.
The determination of such substantial equality of value of consideration shall
be made by the Committee in its sole discretion and its determination shall be
conclusive and binding.

 

4



--------------------------------------------------------------------------------

6. No Right to Continued Employment. This Agreement shall not be construed as
giving the Participant the right to be retained in the employ of the Company.

 

7. Provisions of Plan. This Performance-Based Restricted Stock Unit Award is
granted pursuant to, and subject to the terms and conditions of, the Plan (which
is incorporated herein by reference). In the event a provision of this Agreement
conflicts with the Plan, the terms of the Plan will prevail. the Participant
acknowledges receiving a copy of the Plan and this Agreement. Any capitalized
term not defined herein shall have the same meaning as in the Plan.

 

8. Withholding of Taxes; Section 409A. The Company shall be entitled, if
necessary or desirable, to withhold from any amounts due and payable by the
Company to the Participant (or to secure payment from the Participant in lieu of
withholding) the amount of any withholding or other tax due from the Company
(“Required Tax Payments”) with respect to any performance-based restricted stock
units which become vested and unrestricted under this Agreement, and the Company
may defer issuance of Common Stock underlying such performance-based restricted
stock units until such amounts are paid or withheld. The Participant shall
satisfy his or her Required Tax Payments by any of the following means: (1) a
cash payment to the Company, (2) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock (for which the Participant has good title,
free and clear of all liens and encumbrances) having a Fair Market Value (as
defined in the Plan), determined as of the date the obligation to withhold or
pay taxes first arises in connection with the Performance-Based Restricted Stock
Unit Award (the “Tax Date”), equal to the Required Tax Payments, (3) authorizing
the Company to withhold from the shares of Common Stock otherwise to be
delivered to the holder pursuant to the Performance-Based Restricted Stock Unit
Award, a number of whole shares of Common Stock having a Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments, (4) a cash
payment by a broker-dealer acceptable to the Company through whom the
Participant has sold the shares with respect to which the Required Tax Payments
have arisen or (5) any combination of (1), (2) and (3). The Compensation
Committee shall have sole discretion to disapprove of an election pursuant to
any of clauses (2)-(5) for any holder who is not an “officer” (as defined in
Rule 16a-1(f) under the Securities Exchange Act of 1934). Unless and until the
Company determines otherwise, the method in clause (3) above shall be utilized.
Shares of Common Stock to be delivered or withheld may not have a Fair Market
Value in excess of the minimum amount of the Required Tax Payments. Any fraction
of a share of Common Stock which would be required to satisfy such an obligation
shall be disregarded and the remaining amount due shall be paid in cash by the
holder. No certificate representing a share of Common Stock shall be delivered
until the Required Tax Payments have been satisfied in full.

It is intended that any amounts payable under this Performance-Based Restricted
Stock Unit Award comply with the provisions of Code Section 409A of the Internal
Revenue Code of 1986 and the treasury regulations relating thereto so as not to
subject the Participant to the payment of interest and tax penalty which may be
imposed under Code Section 409A. In furtherance of this interest, to the extent
that any regulations or other

 

5



--------------------------------------------------------------------------------

guidance issued under Code Section 409A after the date of this Performance-Based
Restricted Stock Unit Award would result in the Participant being subject to
payment of interest and tax penalty under Code Section 409A, the parties agree
to amend this Performance-Based Restricted Stock Unit Award in order to bring
this Performance-Based Restricted Stock Unit Award into compliance with Code
Section 409A. No amount shall be payable pursuant to a termination of the
Participant’s employment unless such termination constitutes a separation from
service under Section 409A. To the extent any amounts payable upon the
Participant’s separation from service are nonqualified deferred compensation
under Section 409A, and if the Participant is at such time a specified employee
under Section 409A, then to the extent required under Section 409A payment of
such amounts shall be postponed until six (6) months following the date of the
Participant’s separation from service (or until any earlier date of the
Participant death), upon which date all such postponed amounts shall be paid to
the Participant in a lump sum, and any remaining payments due shall be paid as
otherwise provided herein. The determination of whether the Participant is a
specified employee shall made by the Company in accordance with Section 409A.

 

9. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

 

Name:  

 

 

  [            ]

 

6



--------------------------------------------------------------------------------

Exhibit A

1. For purposes of this Exhibit:

 

  •  

The maximum number of performance-based restricted stock units subject to this
Agreement is 200% of the target number of [            ], of which up to 33 1/3%
shall be eligible for vesting with respect to attainment of the Performance
Measure in each of the three Performance Periods (as such term is defined
below), as set forth below but subject to the Alternative Three Year Performance
Period Vested Unit Calculation (as such term is defined below).

 

  •  

The “Performance Measure” is relative “Total Shareholder Return” (as such term
is defined below) for each Performance Period.

Following the end of each Performance Period, the Company’s Compensation
Committee will certify the level of the Performance Measure achieved by the
Company for such Performance Period. The performance-based restricted stock
units subject to vesting during a Performance Period will be subject to
forfeiture and cancellation by the Company if the Company’s performance during
such Performance Period does not meet or exceed the threshold percentile rank of
the Performance Measure for such Performance Period. Performance at or above the
threshold level will result performance-based restricted stock units becoming
vested as set forth below, and shares underlying such vested performance-based
restricted stock units shall be distributed following completion of the
certification described above.

Notwithstanding the foregoing, following completion of the three-year period
commencing on the Grant Date and ending on the third anniversary of the Grant
Date (the “Three Year Performance Period”), the Compensation Committee will
determine the number of performance-based restricted stock units that would vest
if the maximum number of performance-based restricted stock units subject to the
Performance-Based Restricted Stock Unit Award had been subject only to the Three
Year Performance Period (the “Alternative Three Year Performance Period Vested
Unit Calculation”). If the number of performance-based restricted stock units
that vest pursuant to the Alternative Three Year Performance Period Vested Unit
Calculation is greater than the number of performance-based restricted stock
units that vest under this Agreement in the three Performance Periods described
herein without regard to the Alternative Three Year Performance Period Vested
Unit Calculation, then such greater number of performance-based restricted stock
units shall vest pursuant to the Alternative Three Year Performance Period
Vested Unit Calculation, reduced by the number of performance-based restricted
stock units previously vested. Shares underlying vested performance-based
restricted stock units shall be distributed following completion of the
certification described above.

2. Additional Definitions.

a. “Comparison Group” means the companies listed on Appendix 1 to this Exhibit
A, as may be adjusted as described below.

b. “Performance Period” means each of the following three periods:

 

A-1



--------------------------------------------------------------------------------

  (i) the one-year period commencing on the Grant Date and ending on the first
anniversary of the Grant Date,

 

  (ii) the two-year period commencing on the Grant Date and ending on the second
anniversary of the Grant Date, and

 

  (iii) the three-year period commencing on the Grant Date and ending on the
third anniversary of the Grant Date.

c. “Total Shareholder Return” or “TSR” means total shareholder return as applied
to the Company or any company in the Comparison Group, meaning stock price
appreciation from the beginning to the end of the Performance Period, plus
dividends and distributions made or declared (assuming such dividends or
distributions are reinvested in the common stock of the Company or any company
in the Comparison Group) during the Performance Period, expressed as a
percentage return. Except as modified in Section 4(d), for purposes of computing
TSR, the stock price at the beginning of the Performance Period will be the
average price of a share of common stock over the 30 trading days ending on the
first day of the Performance Period, and the stock price at the end of the
Performance Period will be the average price of a share of common stock over the
30 trading days ending on the last day of the Performance Period, adjusted for
changes in capital structure; provided, however, that TSR will be negative one
hundred percent (-100%) if a company: (i) files for bankruptcy, reorganization,
or liquidation under any chapter of the U.S. Bankruptcy Code; (ii) is the
subject of an involuntary bankruptcy proceeding that is not dismissed within 30
days; (iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations.

3. Calculation. For purposes of the award, the number of shares earned will be
calculated as follows:

FIRST: For the Company and for each other company in the Comparison Group,
determine the TSR for the Performance Period.

SECOND: Rank the TSR values determined in the first step from low to high (with
the company having the lowest TSR being ranked number 1, the company with the
second lowest TSR ranked number 2, and so on) and determine the Company’s
percentile rank based upon its position in the list by dividing the Company’s
position by the total number of companies (including the Company) in the
Comparison Group and rounding the quotient to the nearest hundredth. For
example, if the Company were ranked 60 on the list out of 80 companies
(including the Company), its percentile rank would be 75%.

THIRD: Plot the percentile rank for the Company determined in the second step
into the appropriate band in the left-hand column of the table below and
determine the number of shares earned as a percent of target, which is the
figure in the right-hand column of the table below corresponding to that
percentile rank. Use linear interpolation between points in the table below to
determine the percentile rank and the corresponding share funding if the
Company’s percentile rank is greater than     % and less than     % but not
exactly one of the percentile ranks listed in the left-hand column. For example,
if the Company’s percentile rank is     %, then     % of target shares would be
earned.

 

A-2



--------------------------------------------------------------------------------

     Relative
TSR %ile
Rank      Shares
Earned
as % Target  

Maximum

     —P         200 %       —P         — %       —P         — % 

Target

     —P         100 %       —P         — %       —P         — % 

Threshold

     —P         — % 

 

  •  

Linear interpolation for performance between points shown

 

  •  

Payout is capped at 100% if absolute Company’s TSR is negative

 

  •  

Payout value capped at 5x target each period

4. Rules. The following rules apply to the computation of the number of shares
earned:

a. If the Company’s absolute TSR is negative over any of the three Performance
Periods, payouts shall not exceed 100% of target for that Performance Period.
The aggregate value of the shares earned and settled in each Performance Period,
based on the Fair Market Value of such shares as of the date of settlement,
shall not exceed five (5) times the target payment value for such performance
period.

b. The minimum earnout is zero and the maximum earnout is 200% of target. There
is no minimum number of shares or other consideration that recipient will
receive, and no shares will be earned if the percentile rank is         
percentile or lower in a Performance Period.

c. For purposes of computing Total Shareholder Return for the Company and each
other company in the Comparison Group, the stock price at the beginning and end
of the Performance Period will, subject to Section 2 of the Performance-Based
Restricted Stock Unit Award Agreement, be determined as the 30-day average
closing price of the stock on each of the 30 consecutive trading days ending on
and including the first day or last day of the Performance Period, as the case
may be.

d. Companies shall be removed from the Comparison Group if they undergo a
Specified Corporate Change. A company that is removed from the Comparison Group
before the measurement date will not be included at all in the computation of
the performance factor. A company in the Comparison Group will be deemed to have
undergone a “Specified Corporate Change” if it:

 

  1. ceases to be a domestically domiciled publicly traded company on a national
stock exchange or market system, unless such cessation of such listing is due to
a low stock price or low trading volume; or

 

A-3



--------------------------------------------------------------------------------

  2. has gone private; or

 

  3. has reincorporated in a foreign (e.g., non-U.S.) jurisdiction, regardless
of whether it is a reporting company in that or another jurisdiction; or

 

  4. has been acquired by another company (whether by a peer company or
otherwise, but not including internal reorganizations), or has sold all or
substantially all of its assets.

The Company shall rely on press releases, public filings, website postings, and
other reasonably reliable information available regarding a peer company in
making a determination that a Specified Corporate Change has occurred.

 

A-4



--------------------------------------------------------------------------------

Appendix 1 to

Exhibit A to

Performance-Based Stock Unit Agreement

Comparison Group

 

ACI Worldwide    Informatica    Tyler Technologies Acxiom    j2 Global Comm   
Ultimate Software Advent Software    Jack Henry & Assoc    ValueClick
Ancestry.com    JDA Software    Vantiv AOL    Kenexa    VeriFone Systems Aspen
Technology    Lender Processing    Verint Systems athenahealth    Liquidity
Services    VirnetX Holding Bankrate    Manhattan Assoc    Wright Express
Blackbaud    Maxims    Zynga Booz Allen Hamilton    McKesson    Broadridge Fin
   MedAssets    CACI Intl    Medidata Solutions    Cadence Design Sys    Mentor
Graphics    Cardtronics    Merge Healthcare    Catamaran    MICROS Systems   
Cerner    Millennial Media    CommVault Systems    NetScout Systems    Computer
Progs & Sys    NeuStar    Compuware    OpenTable    Concur Tech    Parametric
Tech    Convergys    Progress Software    CoreLogic    Qlik Technologies   
Cornerstone OnDemand    Quality Sys    CoStar Group    Quest Software   
DealerTrack Hldgs    RealPage    DST Systems    Rovi    Euronet Worldwide   
Sapient    Exact Target    Solera Hldgs    Fair Issac    Sourcefire    Fortinet
   Splunk    Genpact    SS&C Tech Hldgs    Global Payments    Syntel   
Guidewire Software    Take-Two Interactive    Heartland Payment    TiVo   

 